Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 01/28/2021. In virtue of this communication, claims 1-40 are currently pending in this Office Action. Claims 37-40 are currently withdrawn.

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-36 in the reply filed on 01/28/2021 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14-16, 19-24 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. Pub. No.: US 2017/0214444 A1 in view of Islam et al. Pub. No.: US 2019/0245605 A1. 

Claim 1
Nigam discloses a method (fig. 6-8 & 11), comprising:

    PNG
    media_image1.png
    376
    671
    media_image1.png
    Greyscale

	determining, by a user equipment device (UE) (UE 1110 of fig. 11), a beam coherence interval (S620 for selecting sample interval in fig. 6 and par. 0054);
wherein the beam coherence interval is a measure of stability of a beam pair over time based on a set of beam coherence intervals measured by the UE (par. 0057 explains recent preferred weighted averaging, i.e., a measure of stability of a beam pair over time as described in par. 0048), 
wherein the beam pair comprises a receive beam of the UE and a transmit beam of a base station transmitting to the UE (as depicted in fig. 4 & 8, TX1 & RX1; par. 0053, a beam pair of each Tx beam and Rx beam of serving cell); 
wherein a beam coherence interval comprises a time duration within which a quality of a signal (average calculation period in fig. 4 & 6 and see explanation in S620-S630 in fig. 6 and see coherence time in par. 0048 and sampling interval in par. 0053-0054) received on the UE receive beam remains within one of a plurality of signal quality bins (in accordance MPEP 2111, a plurality of signal quality bins are reasonably interpreted as RX beam 1 or RX beam 2 in fig. 4 & 7); and 
reporting, by the UE, the beam coherence interval state to the base station (S640 in fig 6 and par. 0056).
	Although Nigam does not explicitly show: “a beam coherence interval metric”, the claim limitation is considered obvious by the following rationales.
	In fact, Nigam includes weighted or average calculation in the beam state report (S640 in fig. 6 and par. 0056). In fact, “a beam coherence interval metric” could be reasonably interpreted as “the beam state report based on the beam state calculation” in S640 in fig. 6 and par. 0056 of Nigam since the average calculation is based on measured beam pair over the period such as 5 samples or plurality of sample for each beam pair. To advance the prosecution, further evidence is supported herein. In particular, Islam teaches transmitting beam quality reports (1110 in fig. 11 and S1214 in fig. 12) based on the measurement of the received power equation, i.e., metric, (par. 0125, see equation 1 & 2) based on a beam coherence time (par. 0136; see report for indicating the quality and index in par. 0113). Accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with Nigam and Islam. See MPEP 2111, Exemplary Rationales F & G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify measuring and reporting beams in a beamforming base system of Nigam by providing beam quality report for beam management as taught in Islam to obtain the claimed invention as specified in the claim. Such a modification would have included a wireless communications system to report variations of beam quality for beam management so that the system performance reduction may be prevented for refining beam pair links with an adequate frequency as suggested in par. 0004-0005 of Islam.

Claim 2
Nigam, in view of Islam, discloses the method of claim 1, wherein the UE reports the beam coherence interval metric in a message on a control channel (Nigam, Report beam state in S640 of fig. 6 in view of par. 0131 of Islam which explains that UE reports the variations of beam quality on PUCCH, i.e., a physical uplink control channel and thus read son the claim).

Claim 3
Nigam, in view of Islam, discloses the method of claim 2, wherein said reporting the beam coherence interval metric in the message on the control channel comprises one or more of: 
transmitting uplink control information (UCI) over a short physical uplink control channel (PUCCH); transmitting UCI over a long PUCCH;
transmitting UCI over a physical uplink shared channel (PUSCH); and 
transmitting a media access control (MAC) control element (CE) over a PUSCH (Islam, par. 0131 explains MAC CE over a PUSCH; accordingly, one of ordinary skill in the art would have expected the claim to perform equally with the combined art and the same motivation is the rejection of claim 1 could still be applicable).

Claim 4
Nigam, in view of Islam, discloses the method of claim 1, wherein the measured signal quality is one or more of: 
signal-to-interference-plus-noise ratio (SINR) (Islam, SINR in par. 0071 would render the claim limitation obvious); 
carrier-to-interference-plus-noise ratio (CINR); 
reference signal received power (RSRP) (Islam, RSRP in par. 0113, 0123 reads on the claim limitation); and 
reference signal received quality (RSRQ).

Claim 5
Nigam, in view of Islam, discloses the method of claim 1, wherein the beam coherence interval metric comprises a statistic of a histogram of the beam coherence intervals (S640 for reporting the beam state average calculation in fig. 6 of Nigam in par. 0056, as explained in par. 0052, average calculation includes time Vs signal strength or received power to chart at least a 2-axis  graph, i.e., histogram; Islam, par. 0113 explains that UE reports indication of the quality and index of the beams measured as RSRP; par. 0125 describes that UE determines a beam coherence time based on equation 1 in par. 0125 on page 12 and determines also the received power based on equation 2 in par. 0125 and page. 13; and hence, the claimed “a statistic of histogram” could be reasonably interpreted as RSRP Vs Time of Islam; accordingly, one of ordinary skill in the art would have expected “a statistic of a histogram of the beam coherence intervals” since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F); and 
wherein the statistic is one or more of:
 mean (Nigam, average calculation in S640 of fig. 6 and par. 0054 and see fig. 4 & 7; Islam, a beam coherence time may be defined as the average time in par. 0125 and 11110 in fig. 11); 
variance; 
median; 
standard deviation.

Claim 6
Nigam, in view of Islam, discloses the method of claim 1, wherein the beam coherence interval metric comprises a weighted mean of a histogram of the beam coherence intervals (Nigam, S620 in fig. 6 and weighted interval selection could be seen in par. 0057-0058; Islam, weighting in par. 0068); and wherein weights of the weighted mean comprise levels of the plurality of signal quality bins (Nigam, RX Beam 1 having many samples at time in fig. 4 & 7).

Claim 14
Nigam, in view of Islam, discloses the method of claim 1, further comprising: 
receiving, by the UE, a media access control (MAC) control element (CE) over a physical downlink shared channel (PDSCH) (Islam, see MAC CE signal for DCI in view of MAC CE and PDSCH explained in par. 0131) that includes a hysteresis value useable by the UE to decide to switch from an active receive beam to a different receive beam that has a signal quality higher than the active receive beam by at least the hysteresis value (Islam, see changing frequency for scheduling for P-2 and P-3 beam sweep operations obtained from base station 602 in step 1116 of fig. 11 in view of fig. 6; beam sweep operation or beam refinement operations obtained in S1212 of fig. 12; since “the hysteresis value” could be a function of coherent time, P-2 message for beam  measurement in step 1116 fig. 11 in view of par. 0097 & 0105 of Islam would meet the claim condition and thus, the hysteresis value could be reasonably interpreted as P-2 Beam sweep operation in fig. 11 of Islam); and 
wherein the received beam coherence interval metric is useable by the base station to determine the hysteresis value (Islam, beam coherence time and detected fluctuation report in  step 1110 of fig. 11 invokes base station to send the frequency change for P-2 beam operation in step 1116 of fig. 11; for these reasons, claim limitations are considered obvious by the combined prior art and the same motivation is applicable).
Claim 15
Nigam, in view of Islam, discloses the method of claim 1, further comprising: 
receiving, by the UE from the base station, beam measurement resource and/or reporting configurations generated by the base station based on the received beam coherence interval metric (Islam, UE receives beam management information i.e., scheduling information to measure beam and transmission of beam quality report in step 1116 of fig. 11; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with combined prior art, see MPEP 2143, KSR Exemplary Rationales F & G).

    PNG
    media_image2.png
    871
    610
    media_image2.png
    Greyscale


Claim 16
Nigam, in view of Islam, discloses the method of claim 1, further comprising: 
receiving, by the UE from the base station, trigger instances of aperiodic or semi-persistent beam measurements and reports (Islam, UE receives P-2 and P-3 beam in step 1116 of fig. 11 after beam coherence time or detected beam fluctuation reported; wherein P-2 & P-3 are aperiodic reference signal and aperiodic reference signals to be measured respectively explained in par. 0106-0107); and 
wherein the received beam coherence interval metric is useable by the base station to determine when to send the trigger instances to the UE (Islam, base station in fig. 11 uses beam coherence time reported from UE to change frequency P-2 and P-2 beam management; for the above reasons, the combined prior art render the claim obvious).

Claim 19-24 and 32-34
	Claims 19-24 and 32-34 are device claims corresponding to method claims 1-6 and 14-16. All of the limitations in claims 19-24 and 32-34 are found reciting the structure of the respective limitations of claims 1-6 and 14-16. Accordingly, claims 19-24 and 32-34 are considered obvious by the same rationales applied in the rejection of claims 1-6 and 14-16 respectively set forth above. Additionally, Nigam discloses a user equipment device (UE) (UE in fig. 11-12), comprising: a phased array antenna (array antenna in par. 0003 and transceiver in fig. 12); a processor (controller in fig. 12). Also, Islam discloses an array of antennas (phase array in par. 0040, and see par. 0047).

6.	Claims 7-13, 17-18, 25-31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Islam and Takeda et al. Pub. No.: US 2020/0244413 A1. 

Claim 7
Although Nigam, in view of Islam, does not disclose “the method of claim 1, further comprising: receiving, by the UE from the base station, prior to said determining the beam coherence interval metric, an information element (IE) to configure the UE with parameters used by the UE to determine and/or report the beam coherence interval metric”, claim 7 is considered obvious by the following rationales.
	In fact, Nigam discloses that UE receives measurement report configuration information (S1110 in fig. 11) including types and conditions as explained in par. 0091. Moreover, Islam explains that beam measurement information from base station or scheduling entity could be transmitted to UE in messages indicating beam sweep operation and schedule to report the measurement (fig. 11-12, par. 0097 and P-1, P-2, P-3 in par. 0104-0106), and UE determines beam coherence time (par. 0094). Furthermore, claim does not specifically define what are required in information element. And hence, the teaching from the prior art mentioned above could be included as information element which could be seen in Takeda. In particular, Takeda teaches that information elements could be identified by any suitable names, the various names assigned to these individual channels (par. 0191).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify measuring and reporting beams in a beamforming base system of Nigam in view  Islam by providing Information element as taught in Takeda to obtain the claimed invention as specified in the claim. Such a modification would have included a user terminal for next-generation mobile communication systems to measure the active beams and the inactive beams so that deterioration of beams and links disconnections could be quickly recovered before and/or without effecting system performance as suggested in par. 0001 & 0009of Takeda.

Claim 8
Nigam, in view of Islam and Takeda, discloses the method of claim 7, wherein the IE includes a size of the signal quality bins (Nigam, see RX beam 1 in fig. 4 & 7, herein RX beam 1 is bins and average could be a size and see fig. 5 for reporting calculated average; Islam, 1116 in fig. 11 for scheduling  and see par. 0098; Takeda, IE in par. 0191; accordingly, one of ordinary skill in the art to include a size of the signal quality bins in IE of Takeda since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, see MPEP 2143, KSR Exemplary Rationale G).

Claim 9
Nigam, in view of Islam and Takeda, discloses the method of claim 7, wherein the IE includes an indication of a type of the signal quality to measure (Nigam, the measurement report configuration information includes types and conditions in par. 0091; Islam, feedback may include SINR, CQI, rank indicator RI, PMI in par. 0069; Takeda, information element in par. 0191, and see fig. 2A-B for quality as RSRP/RSRQ and for mobility measurement or resources measurement; for these reasons, the combined prior art could have rendered the claim obvious).

Claim 10
Nigam, in view of Islam and Takeda, discloses the method of claim 7, wherein the IE includes a quantization unit of the beam coherence intervals (Nigam, fig. 5 shows report and beam are timed in ms; Islam, Beam measurement information in fig. 11-13 could be in OFDM, FDM, CDM and TDMA in par. 0075; since claim does not specifically define what a quantization unit, for instance, intervals on TDMA or OFDMA or CDMA would differs in quantization unit, the combined prior art would have expected to perform equally well to the claim; see evidence for quantization in par. 0287-0289 in Chen et al. Pub. No.: US 2020/0245348 A1).

Claim 11
Nigam, in view of Islam and Takeda, discloses the method of claim 7, wherein the IE includes an indication of a number of beam pairs for which the UE may report a beam coherence interval metric (Nigam, measurement report configuration information includes a first condition which is a condition for triggering a report when the number of beams pairs having the beam state measurement value of the serving cell in par. 0091 and see fig. 9-10; Islam, P-2 and P-3 beam in 1116 of fig. 11; information element in par. 0091 of Takeda; accordingly, the combined prior art would have rendered the claim obvious, see MPEP 2143, KSR Exemplar Rationale F).

Claim 12
Nigam, in view of Islam and Takeda, discloses the method of claim 7, wherein the IE (IE in par. 0091 of Takeda) includes a report resource configuration (Nigam, measurement report configuration information in par. 0091) that specifies a PUCCH resource index (Islam, index of P-1, P-2, P-3 beams in par. 0113 and see PUCCH in par, 0134), periodicity and offset of a reporting interval with which the UE reports beam coherence interval metrics to the base station (Nigam, fig. 5; Islam, P-1 Beam measurement is periodic as mentioned in par. 0104; see par. 0134 for message for measurement and explains MIB and DCI in par. 0133-0134, wherein MID and DCI includes offset for at least synchronization offset; Takeda, fig. 2; one of ordinary skill in the art would have expected the claimed invention as specified in the claim to perform equally well with the combination of prior arts, see MPEP 2143, KSR Exemplary Rationales F & G; see the usage of offset in par. 0085 of Chen et al. Pub. No.: US 2020/0245348 A1).



Claim 13
Nigam, in view of Islam and Takeda, discloses the method of claim 7, wherein the IE (IE in par. 0091 of Takeda) includes a hysteresis value (Nigam, average value or weighted value in S630 of fig. 6 in view of par. 0057-0059) useable by the UE to decide to switch from an active receive beam to a different receive beam (Takeda, active beam in fig. 4; request switching for beams in par. 0150) that has a signal quality higher than the active receive beam by at least the hysteresis value (Nigam, based on the threshold, measured beam pairs are given priority in fig. 9-10 and par. 0074 & 0081; par. 0133 of Islam; with the above teachings, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art).

Claim 17
Although Nigam, in view of Islam, does not disclose: “the method of claim 1, further comprising: determining, by the UE, a beam coherence interval metric for each of an active beam pair and one or more inactive beam pairs; and wherein said reporting the beam coherence interval metric to the base station comprises reporting, by the UE, the beam coherence interval metric to the base station for the active beam pair”, claim 17 is considered obvious by the following rationales.
	Initially, Nigam and Islam discloses UE for measuring a beam coherence interval metric for beam pairs (Nigam, fig. 4-6; Islam, 1108 of fig. 11), and reporting the beam coherence interval metric to the base station (Nigam, S640 in fig. 6; Islam, 1110 in fig. 11). If the above teaching from the combined prior art were compared to the claims, Nigam and Islam fails to mention the inactive and active beam pairs. Since claim does not specifically define what are required in determining the active and inactive beam pairs, in fact, Nigam’s the most prioritized beam pairs could be active and unused or the least prioritized beam pairs (910 in fig. 9). Accordingly, one of ordinary skill in the art would have been expected the claimed feature to perform equally with the beam measurement from Nigam and Islam. To advance the prosecution, further evidence is provided herein. In particular, Takeda teaches a user terminal for classifying the active and inactive beam pairs (active beam B2 in fig. 1B & 2A as active beam and backup beam B3 as inactive in par. 0036; see fig. 4 and par. 0059 for measuring active beams and inactive beams) and report them (par. 0070).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify measuring and reporting beams in a beamforming base system of Nigam in view  Islam by providing a user terminal for classifying active beams and inactive beams as taught in Takeda to obtain the claimed invention as specified in the claim. Such a modification would have included a user terminal for next-generation mobile communication systems to measure active beams and inactive beams so that deterioration of beams and links disconnections could be quickly recovered before and/or without effecting system performance as suggested in par. 0001 & 0009of Takeda.

Claim 18
Nigam, in view of Islam and Takeda, discloses the method of claim 17, further comprising: 
wherein said reporting the beam coherence interval metric to the base station comprises reporting, by the UE, the beam coherence interval metric to the base station for one or more of the one or more inactive beam pairs (Nigam, fig. 9-10 for UE transmitting measurement information in S1140 in fig. 11; Islam, S640 in fig. 6; Takeda, active beam and inactive beam measure in fig. 4 could be included in beam report in S302 of fig. 5).

Claim 25-31
	Claims 25-31 are device claims corresponding to method claims 7-13. All of the limitations in claims 25-31 are found reciting the structures of respective limitations in claims 7-13. Accordingly, claims 25-31 are considered obvious by the same rationales applied in the rejection of claims 7-13 respectively set forth above.

Claim 35-36
	Claims 35-36 are device claims corresponding to method claims 17-18. All of the limitations in claims 35-36 are found reciting the structures of respective limitations in claims 17-18. Accordingly, claims 35-36 are considered obvious by the same rationales applied in the rejection of claims 17-18 respectively set forth above.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643